DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KR101413646B1 granted to Lee for claims 1-7, 12-18. Claim 19 has been considered to be obvious in view of KR101413646B1 granted to Lee. Claims 8-11 and 20 are considered to be obvious over KR101413646B1 granted to Lee in view of 20180352936 granted to Kim. See details below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the light blocking rib is formed in the light passing hole”. Claim 2 depends on claim 1 which requires the light blocking rib to protrude from a surface of the ask at an edge of a light passing hole. It is unclear and confusing if claim 2 intends to change the limitation of claim 1 to move the light blocking rib from the “edge” to the “in the light passing hole”. 
Claim 20 recites the limitation “light blocking ribs are formed to be right-angled or inclined with respect to the inner case, respectively”; it is unclear and confusing whether each rib can be either right-angled or inclined as recited or whether the ribs are formed alternatively to be right-angled and inclined.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Number KR101413646B1 to Lee (IDS). 
Regarding claim 1, Lee discloses a skin care apparatus (mask shaped LED irradiation apparatus 10, fig 1, abstract) comprising: a plurality of light sources (fig. 5, para 0029, LED modules 300); a mask comprising the plurality of light sources (para 0026, LED illumination device 10) and a plurality of light passing holes through which light emitted from the plurality of light sources passes (para 0030, light irradiation hole 210); and a light blocking rib protruding from a surface of the mask at an edge of a light passing hole among the plurality of light passing holes (fig. 5, para 0036, “an eye protecting portion 250 protruding to surround the hole corresponding to the eye may be formed on the back surface of the inner face cover 200”; Fig. 5 showing that the protecting portion 250 protrudes at an edge of at least a few holes which are considered to be the holes closest to the eye).

Regarding claim 2, Lee discloses the skin care apparatus of claim 1, wherein the light blocking rib is formed in the light passing hole that is closest to an eye of a person wearing the mask to block light irradiated in a direction of the eye of the person wearing the mask (fig. 2).   

Regarding claim 3, Lee discloses the skin care apparatus of claim 2, wherein the light blocking rib protrudes in a first direction toward an outer side of the mask, or protrudes in a second direction that is opposite to the first direction (fig. 2; protruding in a second direction opposite to the first direction which is towards the outer side of the mask).  

Regarding claim 4, Lee discloses the skin care apparatus of claim 1, wherein the mask further comprises a viewing hole configured to expose an eye when the mask is worn on a face  (fig. 4, eye hole 110).  

Regarding claim 5, Lee discloses the skin care apparatus of claim 4, wherein the light blocking rib is formed in the 

Regarding claim 6, Lee discloses the skin care apparatus of claim 4, wherein the light blocking rib is one of a plurality of light blocking ribs (fig 2 showing 4 blocking members), the plurality of the light blocking ribs being formed in each of a predetermined number of light passing holes in a direction distancing from a light passing hole positioned closest to the viewing hole (fig. 2).  

Regarding claim 7, Lee discloses the skin care apparatus of claim 6, wherein the plurality of the light blocking ribs is positioned at a right angle with respect to an inner surface of the mask (fig. 2).
  

Regarding claim 12, Lee discloses the skin care apparatus of claim 4, wherein: each of the plurality of light passing holes is positioned along a length direction of the viewing hole and is positioned at intervals in a direction distancing from the viewing hole (fig. 5), and the plurality of light sources is positioned at each of the light passing holes (fig. 4).  

Regarding claim 13, Lee discloses the skin care apparatus of claim 4, wherein at least one of the plurality of light sources is positioned in each of the plurality of light passing holes (fig. 4).  
Regarding claim 14, Lee discloses the skin care apparatus of claim 4, wherein the viewing hole is one of a pair of viewing holes, each of the pair of viewing holes corresponding to an eye (fig. 5).  

Regarding claim 15, Lee discloses the skin care apparatus of claim 14, further comprising: at least one additional light passing hole positioned between the pair of viewing holes (fig. 4), wherein a pair of light blocking ribs are formed in the at least one additional light passing hole, the pair of light blocking ribs positioned adjacent to the pair of viewing holes (fig. 4, nose section).  

Regarding claim 16, Lee discloses the skin care apparatus of claim 14, further comprising: at least one additional light passing hole positioned at opposite ends of the pair of viewing holes, wherein an additional light blocking rib is formed in each of the at least one additional light passing hole, the additional light blocking rib positioned at a side adjacent to one of the pair of viewing holes (fig. 5, light passing hole and blocking rib positioned beneath the viewing hole).  


Regarding claim 17, Lee discloses the skin care apparatus of claim 4, further comprising: at least one additional light passing hole positioned at opposite ends that of the viewing hole, wherein a light blocking rib is formed in each of the at least one additional light passing hole,  light passing hole and blocking rib positioned beneath the viewing hole).    

Regarding claim 18, Lee discloses the skin care apparatus of claim 4, wherein: the light passing hole is formed to be a circular shape, an oval shape, or a polygonal shape (fig. 5), and the light blocking rib is disposed at a side of the light passing hole adjacent to the viewing hole (fig. 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Number KR101413646B1 to Lee (IDS).
Regarding claim 19, Lee discloses a skin care apparatus (mask shaped LED irradiation apparatus 10, fig 1, abstract) comprising: a mask including an outer case (outer case 100 as shown in fig 4), an inner case coupled with the outer case (fig. 4, inner case 200), and a viewing hole formed to penetrate the outer case and the inner case (fig. 4, eye hole 110); a plurality of light sources (fig. 5, para 0029, LED modules 300); a plurality of light passing holes formed in the inner case through which light emitted from the plurality of light sources passes (para 0030, light irradiation hole 210); and a plurality of light blocking ribs, the plurality of light blocking ribs positioned at edges of [each] of the plurality of light passing holes (fig. 5, para 0036, “an eye 
Although Lee does not explicitly disclose providing the plurality of light sources in the outer case. However, Lee teaches providing the LED modules between the inner and the outer case. Therefore, the LED modules are considered to be within the outer case. Additionally, Lee does not explicitly disclose providing a blocking rib at edges of each of the plurality of the light passing holes. However, Lee does teach providing four different protecting portions 250 protruding to from the inner mask 200 to the face of the user as shown in figure 2 which extend adjacent to or in close proximity to a plurality of light passing holes. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee to provide extending the protecting portion 250 to additional light passing holes if the plurality of the holes are in close proximity to the eye or other areas which emitting light would be undesirable. 
 

Claims 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Number KR101413646B1 to Lee (IDS) in view of US Pat Pub No. 20180352936 granted to Kim.

Regarding claim 8, Lee discloses the skin care apparatus of claim 6, but fails to disclose wherein the plurality of the light blocking ribs is positioned to be inclined with respect to an inner surface of the mask.  
Kim teaches a similar mask device for facial skin care. Kim’s mask includes an interior layer having light holes 131, and an outer mask which houses the LED module 120. Kim teaches having a light blocking section (eye protection member 140) which is shown to be inclined with respect to the inner surface of the mask in order to match the face of the user to maintain comfort and provide eye protection (fig. 5, para 0053). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide an inclined light blocking member to provide match the face of the user to maintain comfort and provide eye protection.

Regarding claim 9, Lee as modified by Kim renders the skin care apparatus of claim 8 obvious as recited hereinabove, Kim teaches wherein the plurality of the light blocking ribs is positioned such that an angle with respect to the inner surface of the mask increases or decreases as the light blocking ribs gradually distance from the viewing hole (fig. 5, para 0053).  

Regarding claim 10, Lee as modified by Kim renders the skin care apparatus of claim 8 obvious as recited hereinabove, Kim teaches wherein the plurality of the light blocking ribs is positioned at different angles with respect to the inner surface of the mask (fig. 5).  

Regarding claim 11, Lee discloses the skin care apparatus of claim 6, but fails to disclose wherein the plurality of the light blocking ribs is formed to have a shorter length as the light blocking ribs gradually distance from the viewing hole.  
Kim teaches a similar mask device for facial skin care. Kim’s mask includes an interior layer having light holes 131, and an outer mask which houses the LED module 120. Kim teaches having a light blocking section (eye protection member 140) which is shown to have variable length to match the face of the user to maintain comfort and provide eye protection (fig. 5, para 0053). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide an inclined light blocking member to provide match the face of the user to maintain comfort and provide eye protection.


Regarding claim 20, Lee discloses the skin care apparatus of claim 19, wherein: the plurality of light blocking ribs are formed to be right-angled or inclined with respect to the inner case (fig. 2), respectively but fails to disclose, and the inner case is made of an opaque material.   
Kim teaches a similar mask device for facial skin care. Kim’s mask includes an interior layer having light holes 131, and an outer mask which houses the LED module 120. Kim teaches forming the inner layer with opaque material to block penetration of lights through any other portions but the LED through holes (Claim 1, para 0011). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Lee with the teachings of Kim to provide that the inner layer being opaque which provides the predictable result of blocking penetration of lights through any other portions of the mask but the LED through holes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792